DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           NOEL STEPHEN, as Sheriff of Okeechobee County,
                           Appellant,

                                     v.

   RICARDO MEDRANO-ARZATE and EVA CHAVES-MEDRANO, as
  Personal Representatives of the Estate of Holda Medrano, deceased,
  ROBERTA ARELLANO, individually, and ROBERTA ARELLANO, as
  Personal Representative of the Estate of Elizabeth Arellano Renteria,
                               deceased,
                               Appellees.

                               No. 4D18-3490

                          [November 27, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472014CA000152.

   Bruce W. Jolly and Gregory J. Jolly of Purdy, Jolly, Giuffreda, Barranco
& Jisa, P.A., Fort Lauderdale, for appellant.

  Edward H. Zebersky of Zebersky, LLP, Fort Lauderdale, and Bard D.
Rockenbach and Jeffrey V. Mansell of Burlington & Rockenbach, P.A.,
West Palm Beach, for Appellees Ricardo and Eva Chaves-Medrano.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.